UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2014 PRESSURE BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Massachusetts 000-21615 04-2652826 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14 Norfolk Avenue South Easton, Massachusetts 02375 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (508) 230-1828 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. The Company presented at the FSXinterlinked Investor Conference on October 29, 2014. The power point presentation information furnished on Exhibit 99.1 is hereby incorporated by reference under this Item 8.01 as if fully set forth herein. The information contained in this Current Report, including Exhibit 99.1 are being furnished and not filed pursuant to this Item8.01 of Form 8-K. Such information shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, or the Exchange Act whether made before or after the date hereof and regardless of any general incorporation language in such filings, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Company information – “Power Point Presentation” dated October 29, 2014 (filed herewith). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRESSURE BIOSCIENCES, INC. Date: October 31, 2014 By: /s/ Richard T. Schumacher Richard T. Schumacher President and Chief Executive Officer 3
